Title: To Thomas Jefferson from Hugh Chisholm, 1 June 1807
From: Chisholm, Hugh
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Poppler forrest June 1th 1807
                        
                        I thought proper to inform you of my progress Made hear sence I see you, the walls are all Leavel except
                            the square room the stone masons is not [came] to do thim yet tho they say that
                            they will Be hear in a few days the South piazer is up to the wartertable the starway I have not done any thing to nor do not intind to do thim antill the walls of the house are finished as
                            I had reather put them up after then than to bild them with the out walls of the house as the angles where the Join
                            intirfear so much with the Line that I work By I am now ready for the windw and door frames 
                                TJ’s note in margin: window & door frames Mr. Perry is not got hear yet the
                            walls are all ready to reseive the sleapers exsept squar room and I
                            think it will be the best plan to Lay on the sleapers before I put
                            the next story as they have so Little
                            baring. Tency is done
                            halling for Mr. Perry and is at this time Halling  of sand which is a very tigerous Job. There is one thing that I think my duty to mention 
                                TJ’s note in margin: bed with a respect of sacking us they charge you a shilling a night which never I knew untill a few days pass if I Had I woud have mentioned before to you it is not my
                            wish to run you to that Expence for  further than it shall be the case if you
                            think proper I will get ozenburgs for a tick and fill with straw it will anser for some of the people when I am done with it I had a great deel rether do it then they shood be such of grommblen with them about their Beds in fact
                            woud so nir say an straow 
                            if it be possible for to get a room finished for  you agin the time that You
                            told me You woud come to see us it shall be cirtinly done and I think If I go on [as] interruptly I shall have it ready You will please to send me thirty dollars as soon as it is
                            covenient Except my best wishes
                        
                            Hugh Chisholm
                            
                        
                    